Citation Nr: 0307455	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension and atherosclerotic heart disease, 
secondary to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
His DD Form 214 shows that he is in receipt of a Purple Heart 
Medal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In September 
1999, the Board remanded the case to the RO for further 
development.  

The veteran was afforded a travel Board hearing before the 
undersigned member of the Board in June 2002.  A transcript 
of the hearing has been associated with the claims folder.  


FINDING OF FACT

The veteran's service-connected PTSD caused or aggravated 
cardiovascular disease, to include hypertension and 
atherosclerotic heart disease.  


CONCLUSION OF LAW

Cardiovascular disease, to include hypertension and 
atherosclerotic heart disease, is proximately due to or the 
result of PTSD.  38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  The Board notes that in view of the fact that the 
veteran's claim is herein granted, any deficiencies in regard 
to VCAA, to include the relevant provisions pertaining to 
notice and assistance, are harmless.

Analysis

The veteran has appealed the denial of service connection for 
cardiovascular disease, to include hypertension and 
atherosclerotic heart disease.  In essence, he has asserted 
that cardiovascular disease, to include hypertension and 
atherosclerotic heart disease, is associated with service-
connected PTSD.  Service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  The term, disability, 
as contemplated by the VA regulations, means "impairment in 
earning capacity resulting from all types of diseases or 
injuries encountered as a result of or incident to military 
service and their residual conditions.  The term disability 
as used in 38 U.S.C.A. § 1110 refers to impairment of earning 
capacity, and the definition mandates that any additional 
impairment in earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In this case, there is both positive and negative evidence.  
The veteran is service-connected for PTSD, and 
cardiovascular, hypertension and atherosclerotic heart 
disease have been diagnosed.  

The June 1993 VA examiner stated that studies showed that 
there was a link between cardiovascular disease and stress.  
However, there was neither positive nor evidence linking 
vascular disease to PTSD.  The August 1993 VA examiner opined 
that increasing PTSD symptoms had possibly interfered with 
his health, specifically, a history of coronary artery 
disease.  Although these examiners have qualified their 
opinions in terms of absolute certainty, the Board finds that 
coupled with the other opinions of record, they have some 
probative value as to this particular veteran.  The December 
2002 VA examiner stated that medical literature supported the 
assumption that cardiac disease was secondary to the effects 
of hypertension, and that if hypertension could be associated 
with PTSD, then his cardiac disease could be associated with 
PTSD.  He stated that such a determination was properly made 
by a psychiatrist.  However, it was his reluctant opinion 
that there was no relationship between PTSD and hypertension 
and ischemic heart disease.

In a psychiatric report from Dr. L. M., received in February 
2003, the physician stated that based on a review of 
pertinent literature from various medical journals, he had 
drawn the following conclusions:

	1.  Psychosocial stress played an important causative 
role in the development of hypertension.  He commented that 
for many, if not most, war veterans, wartime experience had 
proven to be the greatest source of ongoing psychosocial 
stress throughout their lifetime.  He stated that it was 
reasonable to conclude that wartime experience often played a 
causative role in the development of hypertension.

	2.  Veterans suffering from PTSD, noted to be the 
prototypical anxiety disorder, were at increased risk for 
developing hypertension.  

Dr. L. M. added that to the extent that some might argue that 
it was highly unlikely that wartime experience was causally 
related to hypertension based on the fact that the 
hypertension was not diagnosed or discovered for many years 
after service, such a contention was easily refuted.  
Specifically, he stated that since blood pressure rose with 
age in Western civilizations, the veteran would not have 
needed to be fully hypertensive at the time of discharge, but 
might have only experienced a modest (sub-clinical) increase 
in blood pressure, which when added to the normal increment 
associated with aging, would ultimately develop into 
hypertension.  He added that the veteran's body had been 
responding physiologically to stress, not just during the 
time of combat, but probably almost daily for the ensuing 
years, by virtue of his PTSD symptoms.  He unequivocally 
concluded that what might have appeared to be a disconnected, 
future manifestation of a past trauma, might have actually 
represented the cumulative effect of years of stress and the 
body's response to it.  

Weighed against the above opinions is the Dr. J. B.'s blanket 
statement to the effect that there was no relationship 
between PTSD and coronary artery disease.  Dr. J. B neither 
examined the veteran nor reviewed his C-file.  In fact, it 
does not appear that the opinion was written specifically in 
regard to this veteran.  Thus, the Board finds this opinion 
to have diminished probative value

The Board is under an obligation to review all the evidence 
of record and resolve doubt in favor of the veteran.  The 
Board finds that the psychiatric opinion received in February 
2003 contains thorough rationale, based on a wealth of 
medical literature and expertise.  This opinion clearly links 
the veteran's cardiovascular disease to his symptoms of 
service-connected PTSD.  This opinion is supported by other 
opinions of record, which suggest the possibility of a 
relationship between cardiovascular disease and PTSD 
symptoms.  Weighed against the August 1986 opinion, which is 
lacking in authoritative quality, the Board finds that there 
is sufficient evidence in support of the claim.

The legal basis for a denial of a claim is that a 
preponderance of the evidence is against the claim.  Based on 
the opinions in this file, a preponderance of the evidence is 
not against the claim and service connection for 
cardiovascular disease, to include hypertension and 
atherosclerotic heart disease, is granted.  


ORDER

Service connection for cardiovascular disease, to include 
hypertension and atherosclerotic heart disease, is granted



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

